Name: Commission Decision No 3071/78/ECSC of 21 December 1978 amending for the third time Decision No 3002/77/ECSC requiring dealers of iron and steel products to comply with pricing rules
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-12-28

 Avis juridique important|31978S3071Commission Decision No 3071/78/ECSC of 21 December 1978 amending for the third time Decision No 3002/77/ECSC requiring dealers of iron and steel products to comply with pricing rules Official Journal L 366 , 28/12/1978 P. 0020 - 0024****( 1 ) OJ NO L 352 , 31 . 12 . 1977 , P . 8 . ( 2 ) OJ NO L 167 , 24 . 6 . 1978 , P . 60 . ( 3 ) OJ NO L 341 , 6 . 12 . 1978 , P . 1 . COMMISSION DECISION NO 3071/78/ECSC OF 21 DECEMBER 1978 AMENDING FOR THE THIRD TIME DECISION NO 3002/77/ECSC REQUIRING DEALERS OF IRON AND STEEL PRODUCTS TO COMPLY WITH PRICING RULES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 , 64 , 86 AND 95 THEREOF , WHEREAS COMMISSION DECISION NO 3002/77/ECSC OF 28 DECEMBER 1977 ( 1 ), AS AMENDED BY DECISIONS NO 1395/78/ECSC ( 2 ) AND NO 2869/78/ECSC ( 3 ), REQUIRES COMMUNITY IRON AND STEEL DEALERS IN THEIR SALES OF CONCRETE REINFORCING BARS , MERCHANT BARS AND HOT-ROLLED WIDE STRIP TO CHARGE FOR SUCH PRODUCTS PRICES WHICH ARE NOT LOWER THAN THE COMMUNITY PRODUCERS ' LIST PRICES , TAKING ACCOUNT OF ALL REDUCTIONS AND EXTRAS INCLUDED THEREIN AND OF THE CONDITIONS OF SALE ; WHEREAS DECISION NO 2869/78/ECSC IS ONLY VALID UNTIL 31 DECEMBER 1978 AND THAT IT IS AGREED TO RENEW IT FROM 1 JANUARY 1979 BECAUSE OF THE PERSISTENCE OF DIFFICULTIES IN THE STEEL MARKET ; WHEREAS THE MARKETS FOR HOT-ROLLED PLATE AND SHEET AND HOT-ROLLED NARROW STRIP ARE ALSO EXPERIENCING SERIOUS DIFFICULTIES AND THAT THESE MARKETS ARE CLOSELY LINKED TO THAT FOR HOT-ROLLED WIDE STRIP FROM WHICH THESE PRODUCTS ARE DERIVED ; WHEREAS THE MARKETS OF PRODUCERS AND DEALERS FORM A WHOLE , THE MERCHANTS SHOULD BE REQUIRED , FOR THEIR EX STOCK OR DIRECT SALES , TO OBSERVE ALSO FOR THESE PRODUCTS THE LIST PRICES OF THE COMMUNITY PRODUCERS , TAKING ACCOUNT OF ALL REDUCTIONS AND EXTRAS INCLUDED THEREIN AND OF THE CONDITIONS OF SALE ; WHEREAS IT HAS BECOME APPARENT THAT , IN THE LIGHT OF THE PURPOSE OF THIS MEASURE , IT IS POSSIBLE TO EXCLUDE FROM THIS OBLIGATION THE SMALL-QUANTITY EXTRAS CHARGED FOR DELIVERIES OF CONCRETE REINFORCING BARS AMOUNTING TO LESS THAN FIVE TONNES AND FOR DELIVERIES OF MERCHANT BARS AMOUNTING TO LESS THAN THREE TONNES ; WHEREAS , IN APPLYING THESE EXTRAS , IRON AND STEEL PRODUCERS SEEK TO LIMIT THEIR DELIVERIES OF SMALL QUANTITIES , WHICH ARE A BURDEN ON THEIR RESOURCES , WHILE THE ROLE OF THE MERCHANTS , PARTICULARLY THE STOCKHOLDERS , IS TO EFFECT RETAIL REDISTRIBUTION SUITED TO THE CONSUMERS ' NEEDS ; WHEREAS FOR THIS REASON THE DIVISION OF TASKS BETWEEN STEEL PRODUCERS AND MERCHANT FIRMS IS NOT DISTRIBUTED ; WHEREAS IT IS NEVERTHELESS NECESSARY THAT FOR THE DELIVERIES OF REINFORCING BARS AMOUNTING TO LESS THAN FIVE TONNES AND OF MERCHANT BARS AMOUNTING TO LESS THAN THREE TONNES APPLY AT LEAST THE EXTRAS SET OUT IN THE PRODUCERS ' PRICE LISTS FOR QUANTITIES OF FIVE TONNES AND THREE TONNES RESPECTIVELY ; WHEREAS THE ABOVEMENTIONED MEASURE MAKES IT POSSIBLE , IN THE CASE OF DIRECT SALES , TO GRANT REBATES ON IMPORTED GOODS FROM COUNTRIES IN RESPECT OF WHICH AN ALIGNMENT IS PROHIBITED ; WHEREAS , HOWEVER , THESE REBATES MUST NOT EXCEED 3 % IN THE CASE OF IMPORTS FROM AUSTRIA , FINLAND , NORWAY , SWEDEN , PORTUGAL AND SWITZERLAND AND 6 % IN THE CASE OF IMPORTS FROM AUSTRALIA , JAPAN , SOUTH KOREA , SOUTH AFRICA , SPAIN , POLAND , CZECHOSLOVAKIA , HUNGARY AND ROMANIA ; WHEREAS THE COMMISSION MUST BE BETTER INFORMED AS TO COMPLIANCE WITH THE REQUIREMENTS CONCERNING PRICES AND THE CERTIFICATES OF CONFORMITY REFERRED TO IN ARTICLE 1 , IN PARTICULAR BY THE PROVISION OF A CARBON COPY OF THE CERTIFICATE OF CONFORMITY BY THE ADMINISTRATION OF THE INDIVIDUAL MEMBER STATES WHICH HAVE CARRIED OUT THE EXAMINATION ; WHEREAS IT WOULD , HOWEVER , NOT BE JUSTIFIED IN RELATION TO THE OBJECTIVE IN VIEW TO REQUIRE THE ISSUE OF CERTIFICATES OF CONFORMITY FOR PRODUCTS OTHER THAN THOSE IN RESPECT OF WHICH THE PRODUCERS ARE OBLIGED TO OBSERVE MINIMUM PRICES ; WHEREAS EXPERIENCE HAS SHOWN THAT THE MODEL CERTIFICATE MUST BE ADAPTED ; HAVING CONSULTED THE CONSULTATIVE COMMITTEE AND OBTAINED THE UNANIMOUS CONSENT OF THE COUNCIL , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 3002/77/ECSC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 IS AMENDED TO READ AS FOLLOWS : ' ARTICLE 1 COMMUNITY IRON AND STEEL DEALERS MAKING DIRECT OR EX STOCKS OF - CONCRETE REINFORCING BARS , MERCHANT BARS AND HOT-ROLLED WIDE STRIP , - HOT-ROLLED PLATE AND SHEET OF A THICKNESS OF BETWEEN 1.5 MM AND 10 MM INCLUSIVE AND A MAXIMUM WIDTH OF 2 000 MM INCLUSIVE , AS WELL AS HOT-ROLLED NARROW STRIP , IN THEIR OWN NAME AND ON THEIR OWN ACCOUNT SHALL APPLY TO SUCH PRODUCTS PRICES WHICH ARE NOT LOWER THAN THE COMMUNITY PRODUCERS ' LIST PRICES , TAKING ACCOUNT OF ALL REDUCTIONS AND EXTRAS INCLUDED THEREIN AND OF THE CONDITIONS OF SALE . IN THE CASE OF EXTRAS FOR SMALL QUANTITIES , HOWEVER , COMMUNITY IRON AND STEEL DEALERS SHALL NOT BE REQUIRED TO TAKE INTO ACCOUNT THE SMALL-QUANTITY EXTRAS PUBLISHED IN PRODUCERS ' PRICE LISTS PER DIMENSION AND QUALITY FOR QUANTITIES FROM 0 TO LESS THAN THREE TONNES FOR MERCHANT BARS OR FROM 0 TO LESS THAN FIVE TONNES FOR CONCRETE REINFORCING BARS . THEY ARE , HOWEVER , IN THIS CASE REQUIRED TO APPLY AT LEAST THE EXTRAS SET OUT IN THE PRODUCERS ' PRICE LISTS FOR QUANTITIES OF THREE TONNES AND FIVE TONNES RESPECTIVELY . WITH REGARD TO IMPORTS , REBATES MAY BE ALLOWED IN THE CASE OF DIRECT SALES PROVIDED THE TRANSACTIONS INVOLVE THIRD COUNTRIES AND PRODUCTS FOR WHICH ALIGNMENTS ARE PROHIBITED . IN THE CASE OF IMPORTS FROM AUSTRIA , FINLAND , NORWAY , SWEDEN , PORTUGAL AND SWITZERLAND ( FOR THE LATTER COUNTRY SOLELY FOR REINFORCING STEELS ), THE MAXIMUM REBATE ALLOWABLE SHALL BE 3 % . IN THE CASE OF AUSTRALIA , JAPAN , SOUTH KOREA , SOUTH AFRICA , SPAIN , POLAND , CZECHOSLOVAKIA , HUNGARY AND ROMANIA , THE MAXIMUM REBATE ALLOWABLE SHALL BE 6 % . ' 2 . ARTICLE 3 IS AMENDED TO READ AS FOLLOWS : ' ARTICLE 3 THE STEEL DEALERS SHALL BE REQUIRED TO ISSUE IN RESPECT OF THEIR DELIVERIES OF CONCRETE REINFORCING BARS , MERCHANT BARS AND HOT-ROLLED WIDE STRIP A CERTIFICATE OF CONFORMITY IN TRIPLICATE SHOWING THAT THE INVOICED PRICES ARE IN CONFORMITY WITH THE PRICES RESULTING FROM ARTICLE 1 ; ONE COPY SHALL BE RETAINED BY THE DEALER AND THE OTHER TWO SHALL ACCOMPANY THE DELIVERY . ' 3 . ARTICLE 4 IS AMENDED TO READ AS FOLLOWS : ' ARTICLE 4 THE COMMISSION SHALL CHECK THAT THE OBLIGATIONS UNDER THIS DECISION ARE BEING OBSERVED BY USING ITS POWERS UNDER ARTICLE 47 OF THE TREATY . THE SANCTIONS PROVIDED FOR IN ARTICLE 47 AND 64 SHALL BE APPLICABLE IN THE EVENT OF INFRINGEMENT . A COPY OF THE CERTIFICATE OF CONFORMITY SHALL BE TAKEN BY THE NATIONAL ADMINISTRATION WHO SHALL CHECK DELIVERIES . IN THE CASE OF INTRA-COMMUNITY TRADE , THIS COPY SHALL BE TAKEN BY THE CUSTOMS AUTHORITIES WHEN THE PRODUCTS ARE RELEASED FOR HOME USE . THE NATIONAL ADMINISTRATION SHALL SEND THIS COPY OF THE CERTIFICATE TO THE COMMISSION WITHIN THREE WORKING DAYS FOLLOWING THE WEEK IN WHICH IT RECEIVES THE CERTIFICATE . IF THE DELIVERY IS NOT ACCOMPANIED BY A CERTIFICATE OF CONFORMITY , THE ADMINISTRATION SHALL SO INFORM THE COMMISSION WITHIN THREE WORKING DAYS AFTER ESTABLISHING THIS FACT . ' 4 . THE ANNEX THERETO IS REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 JANUARY 1979 AND SHALL BE VALID UNTIL 31 DECEMBER 1979 . UPON THE ENTRY INTO FORCE OF THIS DECISION , ARTICLES 1 AND 3 OF DECISION NO 1395/78/ECSC SHALL STAND REPEALED . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION